Case 18-01389-VFP       Doc 77   Filed 04/03/19 Entered 04/04/19 09:32:59         Desc Main
                                 Document     Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEW JERSEY
                                                             Order Filed on April 3, 2019
                                                             by Clerk
 VERONICA KNEPP,                                             U.S. Bankruptcy Court
                                                             District of New Jersey
 Plaintiff,

 v.
                                                                Chapter 7
 EDUCATIONAL FINANCIAL SERVICES, A
 DIVISION OF WELLS FARGO BANK, N.A.                        Case No. 11-02269
                                                           Adv. No. 18-01389
 Defendant.
                                                         Hon. Vincent F. Papalia
 ______________________________________

 In re:

 VERONICA KNEPP,

 Debtor.


          ORDER DENYING PLAINTIFF’S MOTION FOR INDICATIVE RULING

The relief set forth on the following page is ORDERED.




 DATED: April 3, 2019
Case 18-01389-VFP       Doc 77     Filed 04/03/19 Entered 04/04/19 09:32:59           Desc Main
                                   Document     Page 2 of 2


       Upon the motion of Plaintiff Veronica Knepp (“Plaintiff”), for Indicative Ruling [ECF #

59, 60, 61]; and where the Defendant Education Financial Services, a Division of Wells Fargo

Bank, N.A. (“Wells Fargo”) interposed opposition to the Motion for Indicative Ruling (the

“Opposition”) [ECF # 65]; and where Plaintiff filed a Response to the Opposition (the “Response”)

[ECF # 68]; and where a hearing took place on the Motion for Indicative Ruling on March 19,

2019 (the “Hearing”); and after having reviewed the Motion for Indicative Ruling, the Opposition,

the Response, and the oral arguments made by counsel for the Wells Fargo and Plaintiff at the

Hearing and the entire record herein, the Court rendered a decision on the record (the “Decision”)

[ECF # 71]; for the reasons set forth in the Decision, it is hereby ORDERED:

   1. The Motion for Indicative Ruling is denied.
